PER CURIAM:
Mario Salas seeks to appeal the district court’s order denying relief on his motions filed under Fed.R.Civ.P. 59(e) & 60(b). To appeal these orders in a post-conviction proceeding, Salas must establish his entitlement to a certificate of appealability. Reid v. Angelone, 369 F.3d 363, 369 (4th Cir.2004). A certificate of appealability will not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000). A prisoner satisfies this standard by demonstrating that reasonable jurists would find that the district court’s assessment of his constitutional claims is debatable and that any dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322, 336, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003); Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.2001). We have independently reviewed the record and conclude that Salas has not made the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the appeal.
Additionally, we construe Salas’ notice of appeal and informal brief as an application to file a second or successive motion under 28 U.S.C. § 2255 (2000). United States v. Winestock, 340 F.3d 200, 208 (4th Cir. *6922003). In order to obtain authorization to file a successive § 2255 motion, a movant must assert a claim based on either: (1) a new rule of constitutional law or (2) newly-discovered evidence. 28 U.S.C. § 2255. Salas’ claim does not satisfy either of these standards. Therefore, we decline to authorize a successive § 2255 motion. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED